Name: Commission Regulation (EC) NoÃ 1688/2006 of 15 November 2006 derogating from Regulation (EC) NoÃ 2375/2002 as regards certain import licences issued for tranche NoÃ 4 of subquota III of the tariff quotas for imports of common wheat of a quality other than high quality
 Type: Regulation
 Subject Matter: plant product;  European Union law;  tariff policy
 Date Published: nan

 16.11.2006 EN Official Journal of the European Union L 316/3 COMMISSION REGULATION (EC) No 1688/2006 of 15 November 2006 derogating from Regulation (EC) No 2375/2002 as regards certain import licences issued for tranche No 4 of subquota III of the tariff quotas for imports of common wheat of a quality other than high quality THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 12(1) thereof, Whereas: (1) Commission Regulation (EC) No 2375/2002 of 27 December 2002 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries (2) establishes three subquotas for different origins. Subquota III concerns third countries other than the United States and Canada. It is divided into four quarterly tranches. Tranche No 4 covers the period 1 October to 31 December. (2) Under Article 6 of Regulation (EC) No 2375/2002, licences issued pursuant to that Regulation are valid for 45 days from the day of issue. (3) Under the third subparagraph of Article 5(1) and point (a) of Article 9 of Regulation (EC) No 2375/2002, import licences mention a single country of origin and are valid only for the products originating in that country. (4) From 1 October 2006, the pattern of imports into the European Community of common wheat originating in Ukraine has been disturbed by the introduction by Ukraine of control measures and limits on its exports. This might prevent operators from complying with their undertakings as regards import licences issued with Ukraine as the country of origin, at least in part. (5) To avoid penalising these operators, and to ensure the proper execution of this quota, a certain degree of flexibility should be introduced as regards the use of the licences issued. To this end, by way of derogation from Regulation (EC) No 2375/2002, the period of validity those licences should be extended until the end of 2006 and their use should be authorised for the import of common wheat originating in third countries other than Ukraine, with the exception of the United States and Canada. (6) Import licences issued for imports of common wheat of a quality other than high quality (CN code 1001 90 99) under subquota III (serial number 09.4125) referred to in Article 3 of the above Regulation from 1 October 2006 will expire from 16 November 2006. The amendments provided for in this Regulation should therefore apply as soon as possible. This Regulation should therefore enter into force on the day of its publication in the Official Journal of the European Union. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Notwithstanding Article 6 of Regulation (EC) No 2375/2002, the period of validity of import licences issued for imports of common wheat of a quality other than high quality (CN code 1001 90 99) under subquota III (serial number 09.4125) referred to in Article 3 of that Regulation between 1 October 2006 and 16 November 2006, bearing in Section 8 Ukraine as the country of origin, may be extended until 31 December 2006 at the request of licence holders. To this end, the authority which issued the licence concerned shall cancel the licence and replace it with a new licence valid until 31 December 2006 or shall extend the validity of the original licence until 31 December 2006. Article 2 Notwithstanding Article 9 of Regulation (EC) No 2375/2002, the import licences referred to in Article 1 of this Regulation may be used for the import of common wheat originating in all third countries, with the exception of the United States and Canada. Article 3 1. Section 44 of customs declarations for imports carried out under import licences as referred to in Article 1 shall contain the following entry: Import under Commission Regulation (EC) No 1688/2006. 2. Member States shall send the Commission, electronically and by 15 February 2007, the following information: (a) the quantities (tonnes) of products imported under import licences as referred to in Article 1; (b) the numbers and the dates of issue of the licences under which those products were imported. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 November 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 358, 31.12.2002, p. 88. Regulation as last amended by Regulation (EC) No 971/2006 (OJ L 176, 30.6.2006, p. 51).